Mollison, Judge:
Counsel for the parties have stipulated and agreed in these cases as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the respective parties hereto that the merchandise involved in the appeals for reappraisement enumerated in Schedules “A”, “B", and “C”, attached hereto and made a part hereof, consists of birch plywood exported from Finland in the year 1957, and that the merchandise described in Schedule “A” is properly valued on the basis of foreign value as defined in Section 402(c) of the Tariff Act of 1930, as amended and that the merchandise described in Schedules “B” and “C” is properly valued on the basis of export value as defined in Section 402(d) of the Tariff Act of 1930, as amended.
IT IS FURTHER STIPULATED AND AGREED that the value or the price of the merchandise described in Schedule “A”, hereto annexed, at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for home consumption, including cost of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was, the appraised value, less 10% net packed.
*567IT IS FURTHER STIPULATED AND AGREED that the value or the price of the merchandise described in Schedule “B”, hereto annexed, at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States, was the unit values set forth in Column “5” of Schedule “B”, packed, less ocean freight and insurance. As to the merchandise specified in Schedule “C”, hereto annexed, the appeals are hereby abandoned.
IT IS FURTHER STIPULATED AND AGREED that the appeals for reappraisement enumerated on Schedules “A”, “B” and “C”, annexed hereto and made part hereof, may be submitted for decision on the foregoing stipulation.
On the agreed facts, I find, as to the merchandise described in schedule “A,” attached hereto, that foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, is the proper basis of value for such merchandise, and that such value is the appraised value, less 10 per centum, net, packed.
As to the merchandise described in schedule “B,” attached hereto, I find that export value, as defined in section 402(d) of the Tariff Act of 1930 is the proper basis of value for such merchandise, and that such value, in each instance, is the unit value set forth in column 5 of the said schedule “B,” packed, less ocean freight and insurance.
As to the merchandise specified in schedule “C,” attached hereto, the appeals for reappraisement having been abandoned, are to that extent dismissed.
Judgment will issue accordingly.
Schedule “A”
Reappraisement No. ( Collector’s No. Entry No, Date of export
R58/17929 06501 714833 6/27/57
Birch plywood as follows:
BB/WG grade, %" thick, 60" x 36"
60" x 30"
36" x 60"
48" x 30"
R58/17934 06506 911441 3/15/57
Birch plywood as follows:
BB/WG grade, K" thick 84" x 48"
R58/17936 06508 943890 4/23/57
Birch plywood as follows:
BB/WG grade, %" thick 60" x 36"
36" x 60"
60" x 30"
48" x 30"
30" x 48"
*568Schedule “B”
i. 3. 5.
Reappraisement No. Collector’s No. Entry No. Date of Export Value per M sq. ft. before deducting ocean freight and insurance
R58/17929 06501 714833 6/27/57
Birch plywood as follows:
BJ/BB grade, %" thick, 62" x 62"
58" x 58"
60" x 60"
61" x 61" $300. 25
R58/17931 06503 881272 1/30/57
Birch plywood as follows:
BJ/BB grade %” thick 62" x 62"
61" x 61"
60" x 60"
58" x 58" $228. 00
BJ/BB grade, %" thick 52" x 52"
51" x 51"
50" x 50"
48" x 48" $221. 00
R58/17932 06504 889260 2/15/57
Birch plywood as follows:
BB/WG, %" thick 84" x 48" $61. 25
R58/17933 06505 898094 3/5/57
Birch plywood as follows:
BJ/BB grade, thick 62" x 62"
61" x 61"
60" x 60"
58" x 58" $186. 00
R58/17934 06506 911441 3/15/57
Birch plywood as follows:
BB/WG grade, %" thick 72" x 36"
36" x 72" $202. 25
R58/17936 06508 943890 4/23/57
Birch plywood as follows:
BB/WG grade, %" thick 36" x 72" $202. 25
BJ/BB grade %" thick 62" x 62"
61" x 61"
60" x 60"
58" x 58" $300. 25
R58/17938 06510 953584 5/17/57
Birch plywood as follows:
BJ/BB grade, /8" thick 17K" x 13" $68. 75
BJ/BB grade, %s" thick 16Xg" x 12" $91. 50
R58/17939 06511 974391 6/7/57
*5691. 2. 3. 4. 5.
Reappraisement No. Collector’s No. Entry No. Date of Export Value per M sq. ft. before deducting ocean freight and insurance
Birch plywood as follows:
BJ/BB grade, thick 62" x 62"
61" x 61"
60" x 60"
58" x 58" $300. 25
R58/15198 05779 703132 7/2/57
Birch plywood as follows:
BB grade, %" thick 48" x 48"
52" x 52"
51" x 51" $84 25
R58/15199 05780 804932 10/11/57
Birch plywood as follows:
BB grade J4" thick 52" x 52" $84.25
48" x 48"
Schedule “C”
Reappraisement No. Collector’s No. Entry No. Date of export
R58/17929 06501 714833 6/27/57
Birch plywood as follows:
BB/WG grade, /u" thick, 45" x 60"
R58/17933 06505 898094 3/5/57
Birch plywood as follows:
BJ/BJ, grade %" thick, 62" x 62"
61" x 61"
60" x 60"
58" x 58"
R58/15199 05780 804932 10/11/57
Birch plywood as follows:
BB grade, %" thick, 48" x 36"